 

Exhibit 10.27

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 14th day of February, 2014, by and between MULLROCK 3 TORREY PINES, LLC, a
Delaware limited liability company (“Landlord”) and AUSPEX PHARMACEUTICALS,
INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A.       Landlord and Tenant entered into that certain Office Lease dated as of
June 6, 2011 (the “Original Lease”), as modified by (i) that certain First
Amendment to Lease dated as of June 21, 2012 by and between Landlord and Tenant
(“First Amendment”), and (ii) that certain Second Amendment to Lease dated as of
November 13, 2012, by and between Landlord and Tenant (“Second Amendment”),
whereby Landlord leased to Tenant and Tenant leased from Landlord certain space
located in that certain building located and addressed at 3366 North Torrey
Pines Court, San Diego, California (the “Building”). The Original Lease, as
modified by the First Amendment and the Second Amendment, may be referred to
herein as the “Lease.”

B.       By this Third Amendment, Landlord and Tenant desire to expand the
Existing Premises (as defined below) and to otherwise modify the Lease as
provided herein.

C.       Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.       The Existing Premises. Landlord and Tenant hereby agree that pursuant
to the Lease, Landlord currently leases to Tenant and Tenant currently leases
from Landlord approximately 2,799 rentable square feet in the Building
consisting of (i) approximately 1,805 rentable square feet on the second
(2nd) floor of the Building and commonly known as Suite 225, as more
particularly described in the Lease, and (ii) approximately 994 rentable square
feet on the second (2nd) floor of the Building and commonly known as Suite 230,
as more particularly described in the Second Amendment (collectively, the
“Existing Premises”).

2.       Expansion of the Existing Premises; Expansion Commencement Date.

2.1.       Expansion Space. That certain space consisting of approximately 2,830
rentable square feet and commonly known as Suite 240 may be referred to herein
as the “Expansion Space.” Such Expansion Space is more particularly described on
Exhibit “A” attached hereto.

2.2.       Expansion Commencement Date. Effective as of February 1, 2014
(“Expansion Commencement Date”), Tenant shall lease from Landlord and Landlord
shall lease to Tenant the Expansion Space. Landlord and Tenant hereby stipulate
and agree that such addition of the Expansion Space to the Existing Premises
shall, effective as of the Expansion Commencement Date, increase the number of
square feet leased by Tenant in the Building to a total of 5,629 rentable square
feet. Effective as of the Expansion Commencement Date, all references to the
“Premises” in the Lease shall mean and refer to the Existing Premises as
expanded by the Expansion Space. Notwithstanding anything herein to the
contrary, unless otherwise agreed to by the parties, should Landlord fail to
deliver the Expansion Space, as improved by Landlord’s Work (as hereinafter
defined), prior to March 7, 2014, the lease of the Expansion Space contemplated
by this Third Amendment shall be null and void and any Monthly Basic Rent paid
by Tenant for the Expansion Space shall be credited to Tenant and applied to the
next installment of Monthly Basic Rent for the Existing Premises.
Notwithstanding anything above to the contrary, such March 7, 2014 date shall be
extended by one (1) day for each day of delay in Landlord’s substantial
completion of Landlord’s Work, up to a maximum of an additional 120 days, due to
delays caused by Tenant (including Tenant’s changes to the work depicted on
Exhibit “B”), force majeure delays, governmental delays and other delays beyond
Landlord’s reasonable control.

3.       Expansion Space Term. The term of the Tenant’s Lease of the Expansion
Space shall commence as of the Expansion Commencement Date and shall expire on
November 30, 2014. The period from the Expansion Commencement Date through
November 30, 2014 shall be referred to herein as the “Expansion Space Term.”

 

--------------------------------------------------------------------------------

 

4.       Monthly Basic Rent for the Expansion Space. Effective as of the
Expansion Commencement Date, Tenant shall pay, as Monthly Basic Rent for the
Expansion Space (in addition to all rent due and payable by Tenant for the
Existing Premises), the following:

 

Period

 

Monthly Basic 
Rent

 

 

 

Monthly Basic 
Rent Per RSF
of the Expansion Space

 

 

 

 

 

 

 

 

 

02/01/14 – 11/30/14

$

8,376.80

 

 

$

2.96

 

5.       Tenant’s Percentage and Base Year. During the Expansion Space Term,
(i) Tenant’s Percentage for the Expansion Space shall be 7.33%, and (ii) the
Base Year for the Expansion Space only shall be the 2014 calendar year.

6.       Brokers. Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Third Amendment. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder’s fee by any entity who claims or alleges that they were
retained or engaged by the first party or at the request of such party in
connection with this Third Amendment.

7.       Parking. During the Expansion Space Term, Tenant shall be entitled to
an additional six (6) unreserved, uncovered parking spaces. Tenant’s use of such
additional parking spaces shall be subject to all of the terms and provisions of
the Lease.

8.       Condition of the Expansion Space and Landlord’s Work. Except as
specifically set forth below, Tenant hereby agrees to accept the Expansion Space
in its “as-is” condition and Tenant hereby acknowledges that Landlord, except as
provided below, shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Expansion Space. Tenant also
acknowledges that Landlord has made no representation or warranty regarding the
condition of the Expansion Space. Notwithstanding anything above to the
contrary, promptly after full execution and delivery of this Third Amendment by
Landlord and Tenant, Landlord shall, at Tenant’s sole cost and expense, perform
the improvement work described on Exhibit B attached hereto (collectively,
“Landlord’s Work”), which Landlord’s Work shall not (except as provided below)
exceed Twenty Five Thousand Dollars ($25,000.00) (Tenant’s Cost Cap”). Tenant
hereby acknowledges that Landlord’s performance of Landlord’s Work shall not be
deemed a constructive eviction of Tenant, nor shall Tenant be entitled to any
abatement of Rent. Tenant agrees to use its best efforts to cooperate with
Landlord in Landlord’s performance of Landlord’s Work. Within ten (10) days of
Landlord’s written request and presentation to Tenant of reasonably
particularized invoices, Tenant shall pay to Landlord an amount equal to all
costs and expenses incurred by Landlord in Landlord’s performance of Landlord’s
Work (which costs and expenses shall also include Landlord’s five percent
(5%) construction management fee), up to the Tenant’s Cost Cap: provided,
however, that any increase in the cost of Landlord’s Work due to changes made by
Tenant to the improvements depicted on Exhibit B shall be Tenant’s
responsibility (and payable by Tenant to Landlord within ten (10) days of
Landlord’s written request) and are not subject to Tenant’s Cost Cap.

9.       Security Deposit. Tenant has previously deposited with Landlord Eight
Thousand Five Hundred Fifty-Four and 85/100 Dollars ($8,554.85) as a Security
Deposit under the Lease. Concurrently with Tenant’s execution and delivery of
this Third Amendment to Landlord, Tenant shall deposit with Landlord an
additional Security Deposit amount equal to Eight Thousand Three Hundred
Seventy-Six and 80/100 Dollars (8,376.80), for a total Security Deposit of
Sixteen Thousand Nine Hundred Thirty-One and 65/100 Dollars (16,931.65).
Landlord shall continue to hold the Security Deposit (as increased herein) in
accordance with the terms and conditions of Section 5 of the Lease.

10.       Defaults. Tenant hereby represents and warrants to Landlord that, as
of the date of this Third Amendment, Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

11.       Disclosures and Utility Usage Information. Pursuant to Civil Code
Section 1938, Landlord states that, as of the date hereof, the Premises has not
undergone inspection by a Certified Access Specialist (“CASp”) to determine
whether the Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53. If Tenant is billed
directly by a public utility with respect to Tenant’s electrical usage at the
Premises, upon request, Tenant shall provide monthly electrical utility usage
for the Premises to Landlord for the period of time requested by Landlord (in
electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity usage with respect to the Premises
directly from the applicable utility company.

12.       Signing Authority. Each individual executing this Third Amendment on
behalf of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Third Amendment
and that each person signing on behalf of Tenant is authorized to do so.

-2-

--------------------------------------------------------------------------------

 

13.       No Further Modification. Except as set forth in this Third Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-3-

--------------------------------------------------------------------------------

 

 

LANDLORD:

 

MULLROCK 3 TORREY PINES, LLC,
a Delaware limited liability company

 

 

 

 

 

 

By:

Mullrock 3 Torrey Pines Manager, LLC,
a Delaware limited liability company
Its Non-Member Manager

 

 

 

 

 

 

By:

Mullrock 3, LLC,
a Delaware limited liability company
Its Sole Member

 

 

 

 

 

 

 

 

By:

Muller-Rock 3, LLC,
a California limited liability company
Its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen J. Muller

 

 

 

 

Name:

Stephen J. Muller

 

 

 

 

Title:

Managing Member

 

 

 

“TENANT”

 

AUSPEX PHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Bharatt Chowrira 

 

 

 

Print Name:

Bharatt Chowrira

 

 

 

 

Print Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

By:

  

 

 

 

Print Name:

  

 

 

 

Print Title:

  

 

 

 

-4-

--------------------------------------------------------------------------------

 

logo [g2014051321043108361.jpg]

 

 

 

-1-

--------------------------------------------------------------------------------

 

logo [g2014051321043111562.jpg] 

-1-

--------------------------------------------------------------------------------

 

logo [g2014051321043117763.jpg]

 

-2-